
	
		III
		111th CONGRESS
		1st Session
		S. RES. 121
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2009
			Mrs. Feinstein (for
			 herself, Ms. Collins,
			 Mr. Akaka, Mrs.
			 Boxer, Mr. Brown,
			 Ms. Cantwell, Mr. Feingold, Mr.
			 Kerry, Mr. Levin,
			 Mr. Sanders, Mr. Whitehouse, and Mr.
			 Wyden) submitted the following resolution; which was referred to
			 the Committee on the
			 Judiciary
		
		
			May 12, 2009
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Designating May 15, 2009, as
		  Endangered Species Day.
	
	
		Whereas, in the United States and around the world, more
			 than 1,000 species are officially designated as at risk of extinction and
			 thousands more also face a heightened risk of extinction;
		Whereas the actual and potential benefits that may be
			 derived from many species have not yet been fully discovered and would be
			 permanently lost if not for conservation efforts;
		Whereas recovery efforts for species such as the whooping
			 crane, Kirtland's warbler, the peregrine falcon, the gray wolf, the gray whale,
			 the grizzly bear, and others have resulted in great improvements in the
			 viability of such species;
		Whereas saving a species requires a combination of sound
			 research, careful coordination, and intensive management of conservation
			 efforts, along with increased public awareness and education;
		Whereas 2/3 of endangered or
			 threatened species reside on private lands;
		Whereas voluntary cooperative conservation programs have
			 proven to be critical to habitat restoration and species recovery; and
		Whereas education and increasing public awareness are the
			 first steps in effectively informing the public about endangered species and
			 species restoration efforts: Now, therefore, be it
		
	
		That the Senate—
			(1)designates May
			 15, 2009, as Endangered Species Day;
			(2)encourages
			 schools to spend at least 30 minutes on Endangered Species Day teaching and
			 informing students about—
				(A)threats to
			 endangered species around the world; and
				(B)efforts to
			 restore endangered species, including the essential role of private landowners
			 and private stewardship in the protection and recovery of species;
				(3)encourages
			 organizations, businesses, private landowners, and agencies with a shared
			 interest in conserving endangered species to collaborate in developing
			 educational information for use in schools; and
			(4)encourages the
			 people of the United States—
				(A)to become
			 educated about, and aware of, threats to species, success stories in species
			 recovery, and opportunities to promote species conservation worldwide;
			 and
				(B)to observe the
			 day with appropriate ceremonies and activities.
				
